151 Farmington Avenue Hartford, Conn.06156 Media Contact: Fred Laberge 860-273-4788 labergear@aetna.com Investor Contact: Jeffrey A. Chaffkin 860-273-7830 chaffkinj@aetna.com News Release AETNA REPORTS SECOND QUARTER 2009 RESULTS · Second-quarter 2009 operating earnings per share (1) of $.68, as compared to the Thomson-First Call mean of $.78 per share · Net income per share in the second quarter 2009 of $.77 · Higher than projected Commercial medical costs and a Commercial medical benefit ratio of 85.9 percent, 84.6 percent excluding unfavorable reserve development · Medical membership totaled 19.1 million members at June 30, 2009 · Aetna now projects full-year 2009 operating earnings per share of$2.75 to $2.90 (2) HARTFORD, Conn.,July 27, 2009―Aetna (NYSE: AET) today announced second-quarter 2009 operating earnings of $308.5 million, or $.68 per share, a 28 percent decrease from the prior-year quarter.Operating earnings (1) exclude net realized capital gains (losses) and an other item.Second-quarter 2009 net income was $346.6 million, or $.77 per share, a 21 percent decrease from the prior-year quarter. The second-quarter 2009 operating earnings were affected by significantly higher Commercial medical costs, which reflect higher second quarter 2009 medical costs and additional unfavorable reserve development, primarily from 2008.These factors resulted in a lower Commercial underwriting margin in the company’s Health Care business.The second-quarter operating earnings also reflect the impact of lower-than-projected 2009 Medicare revenue, which the company previously disclosed. Aetna/2 The higher-than-projected medical costs experienced were not fully captured in 2009 pricing, which resulted in a higher Commercial medical benefit ratio for the second quarter of 2009.The company is taking appropriate actions to address higher medical costs, including pricing actions, enhanced medical management and provider contracting.The company expects that full-year 2009 operating earnings will continue to be adversely affected by a higher Commercial medical benefit ratio.As a result, the company has revised its full-year 2009 operating earnings per share projection to a range of $2.75 to $2.90. Quarterly Financial Results at a Glance Three Months Ended June 30, (Millions, except per share results) 2009 2008 Change Revenue, excluding net realized capital gains (losses) $ 8,657.6 $ 7,850.2 10 % Operating earnings 308.5 466.3 (34 )% Net income 346.6 480.5 (28 )% Per share results: Operating earnings .68 .94 (28 )% Net income .77 .97 (21 )% Weighted average common shares - diluted 450.7 495.8 "Our second quarter results do not meet our expectations or the standards we have established over several years of strong operational execution andfinancial performance,” said Ronald A. Williams, chairman and CEO.“We continue to see upward pressure on medical costs beyond what we projected in early June, which we believe is driven in part by changing provider behavior in the face of a deep recession.We did not fully capture the impact of these forces in our 2009 pricing.This is disappointing, but it can be fixed.” Mark Bertolini, president, said, “We believe these increases in Commercial medical costs are largely the result of continued higher claim intensity, such as services rendered in a higher cost setting and more tests and procedures per visit, resulting in higher costs for emergency room, ambulatory, laboratory and preventiveservices.We are taking immediate actions to address these issues.” Aetna/3 "We havefactored the most recent medical cost experience into our actuarial methodologies in setting our June 30 reserves and into our revised full-year outlook,” said Joseph M. Zubretsky, executive vice president and CFO."Meanwhile, we continue to have a very strong financial profile and capital position, and our health care revenue growthis strong.In addition, we continue to effectively manage our operating expenses while making the appropriate investments to ensure our long-term competitive strength. “Given our updated outlook, we now project operating earnings per share for full-year 2009 to be in the range of $2.75 to $2.90 and our full-year 2009 Commercial medical benefit ratio to be in the range of 84.0 percent to 84.5 percent,” Zubretsky said. "Aetna has a sound strategy.We have built a diverse portfolio of high-performing businesses; our brand continues to resonate in our key markets; and we have a sound business model.We are confident that we can achieve our goal of long-term profitable growth,” Williams said. Health Care business results Health Care, which provides a full range of insured and self-insured medical, pharmacy, dental and behavioral health products and services, reported: · Operating earnings of $336.0 million for the second quarter of 2009, compared with $430.9 million for the second quarter of 2008.The decrease in operating earnings reflects an 18 percent increase in medical costs partially offset by an 11 percent increase in revenue. · Revenues for the second quarter of 2009 increased by 11 percent to $8.0 billion from $7.2 billion for the second quarter of 2008.Premium revenues grew by 12 percent primarily from membership growth and rate increases for renewing membership.Fees and other revenue increased 7 percent in 2009 primarily driven by membership growth. Aetna/4 · Medical benefit ratios ("MBRs") for second-quarter 2009 and 2008 were as follows: 2009 2008 Commercial 85.9% 80.5% Medicare 89.4% 86.9% Medicaid 92.2% 89.8% Total 86.8% 81.9% Ø The Commercial MBR reflects approximately $65 million ($42 million after tax) of unfavorable development of prior-period health care cost estimates, primarily related to 2008 dates of service.Excluding this development, the Commercial MBR for the second quarter of 2009 was 84.6 percent, reflecting medical cost increases that were significantly higher than premium increases. Ø The Medicare MBR reflects the impact of lower-than-projected 2009 Medicare revenue, which the company previously disclosed. · Sequentially, second-quarter medical membership remained essentially flat at 19.052 million; pharmacy membership remained essentially flat at 11.234 million; and dental membership increased by 33,000 to 14.569 million. · Net incomeof $362.8 million for the second quarter of 2009, compared with $424.3 million for the second quarter of 2008. Group
